ITEMID: 001-91090
LANGUAGEISOCODE: ENG
RESPONDENT: GBR
BRANCH: CHAMBER
DATE: 2009
DOCNAME: CASE OF TURNER v. THE UNITED KINGDOM
IMPORTANCE: 4
CONCLUSION: Violation of Article 14+P1-1 - Prohibition of discrimination (Article 1 of Protocol No. 1 - Protection of property)
JUDGES: David Thór Björgvinsson;Giovanni Bonello;Lech Garlicki;Ledi Bianku;Mihai Poalelungi;Nicolas Bratza
TEXT: 5. The applicant was born in 1954 and lives in Liverpool.
6. His wife died on 3 February 2001 leaving dependent children. His claim for widows’ benefits under the new scheme was made on 30 April 2001 and was rejected on 9 May 2001 on the ground that his wife died before 9 April 2001. The applicant applied for reconsideration and on 30 May 2001 he was informed that the decision remained unchanged. This decision was confirmed by an appeal tribunal on 20 October 2001. The applicant did not appeal further as he considered or was advised that such a remedy would be bound to fail since no such social security benefits were payable to widowers under United Kingdom law.
7. On 6 June 2001 the applicant was awarded Widowed Parent’s Allowance from and including 10 April 2001.
8. The relevant domestic law and practice are described in the Court’s judgment in the case of Willis v. the United Kingdom, no. 36042/97, §§ 1426, ECHR 2002-IV.
VIOLATED_ARTICLES: 14
P1
VIOLATED_PARAGRAPHS: P1-1
